Citation Nr: 0518169	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 40 percent disabling. 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1976, from May 1989 to September 1989, from October 1989 to 
March 1990, and from April 1990 to August 1991 with 
additional periods of active duty for training and/or 
inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for the service-connected chronic lumbar syndrome.  
In June 1996, the RO granted a 20 percent evaluation.  In a 
March 1998 Board decision, the Board granted a 40 percent 
evaluation, and denied an evaluation in excess of 40 percent 
for chronic lumbar syndrome.

The veteran appealed the March 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2000 Order, the Court vacated the Board decision 
as to the denial of the evaluation in excess of 40 percent, 
stating that the Court had been placed on notice that there 
was evidence in VA's possession that might be relevant to the 
veteran's claim for an increased evaluation, and for the 
Board's failure to address whether the veteran warranted an 
extraschedular evaluation.  

In September 2000, when the case was returned to the Board, 
it remanded the claim for additional development and 
adjudicative action consistent with the Court's March 2000 
Order.  The Board remanded the claim again in August 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Chronic lumbar syndrome is manifested by no more than severe 
limitation of motion and no more than severe intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic lumbar syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292 (2002), 4.71a, 
Diagnostic Code 5237, 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2005.  Since this letter fully provided notice of 
elements (1), (2) and (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. ----, 
----, No. 02-1077, slip op. at 33 (April 14, 2005).  In 
addition, by virtue of the April 2002, May 2004, October 
2004, and March 2005 supplemental statements of the case, the 
veteran was provided with the specific information as to why 
an evaluation in excess of 40 percent was not warranted for 
low back syndrome, to include consideration of an 
extraschedular evaluation.  The veteran was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
April 2002 supplemental statement of the case, which 
addresses VA's duty to notify claimants of necessary 
information or evidence. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran submitted private 
medical records.  There is no indication that there are any 
outstanding records that need to be obtained.  The veteran 
has been provided with several examinations in connection 
with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection for chronic lumbar syndrome was granted by 
means of a November 1992 rating decision and assigned a 
noncompensable evaluation.  In September 1993, the veteran 
filed a claim for increase.  As stated above, he has been 
granted a 40 percent evaluation as of August 17, 1993.  The 
veteran asserts that he warrants an evaluation in excess of 
40 percent for low back syndrome.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 40 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent for low back 
syndrome.  In granting the 40 percent evaluation, the Board, 
in its March 1998 decision, determined that the veteran's 
symptoms associated with low back syndrome were "reasonably 
shown to be productive of severe limitation of motion."  The 
Board notes that in considering the veteran's service-
connected disability under former Diagnostic Codes 5292 and 
5295, a 40 percent evaluation is the maximum evaluation under 
these Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).  Thus, the veteran cannot receive a 
higher evaluation for his service-connected disability if 
applying these former Diagnostic Codes.  Id.  

Considering the veteran's disability under the former 
Diagnostic Code 5293, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
disability picture meets the criteria for a 60 percent 
evaluation for intervertebral disc syndrome.  For example, an 
August 1993 VA outpatient treatment report shows that deep 
tendon reflexes were 2+ with the toes going downward.  
Straight leg raising was negative.  In a separate August 1993 
treatment record, there was no spasm found.  Reflexes were 2+ 
at the knee and ankle.  Two days later, the veteran was 
hospitalized for six days because the pain had exacerbated 
and the veteran was unable to stand erect.  Physical 
examination was positive for paraspinous tenderness.  The 
extremities revealed no weakness, and sensory examination was 
intact, bilaterally.  There was mild hyperreflexion 
symmetrically in both lower extremities.  

A September 1993 electromyography was within normal limits 
for the lower extremities.  A September 1993 VA outpatient 
treatment report showed no spasm of the back muscle.  Motor 
strength was 5/5 in the lower extremities, and there was good 
tone.  Sensory examination revealed numbness on the lateral 
right leg, and deep tendon reflexes were 2+ and equal, 
bilaterally.  With flexion and extension, the examiner noted 
there was no evidence of spondylosis or misalignment.  A June 
1994 private medical record shows that the veteran was in an 
automobile accident in February of that year.  After the 
accident, the veteran began to have "burning numb pain in 
his low back area," which he said was intermittent.  
Physical examination of the low back revealed no neurologic 
deficits of motor, sensory, or reflex testing of the lower 
extremities.  A September 1995 VA spine examination report 
shows the examiner noted the veteran moved about with some 
degree of stiffness.  There was no spasm or tenderness noted.  
An October 1995 VA neurological examination report shows that 
muscle tone and strength were normal in both lower 
extremities.  On sensory examination, there was a small area 
above the right knee where pain and temperature were not 
felt.  There was no other significant sensory loss, 
"specifically no nerve root type sensory loss."  Deep 
tendon reflexes were 2+ in both knees and ankles, and there 
were no pathologic reflexes.  The examiner concluded that 
neurologic examination was "unremarkable."  

A July 1997 VA outpatient treatment report shows that the 
examiner found there was questionable radiculopathy.  A 
September 1997 VA outpatient treatment report shows that the 
veteran reported he would have intense pain with certain 
activities approximately once a year, such that he could not 
walk and that even breathing was painful.  He added that 
twice a month, he would have a mild exacerbation of pain, 
which would last about one week.  Sensory examination 
revealed that pinprick was "dull" on the dorsum of the left 
foot and the medial side of the right foot.  Straight leg 
raising was negative.  A May 1998 VA outpatient treatment 
report shows the veteran reported he could not lift anything 
over 40 pounds or he would get sharp pains in his back.  
Physical examination revealed the veteran's ankle and knee 
reflexes were 2+ bilaterally.  Straight leg raising was 
negative.  Motor strength was 5/5.  In November 1999, the 
veteran complained that he could not sleep at night due to 
muscle and joint pain.  The examiner entered a diagnostic 
impression of low back pain with muscle spasms.  

A January 2001 VA spine examination report shows the veteran 
reported that the pain in his back was there 24 hours a day.  
He stated any bending, lifting, carrying, or twisting will 
cause an increase in pain.  He noted there were times when he 
would be so incapacitated that he would have to crawl into 
the bathroom.  Physical examination revealed the veteran had 
a slight limp to the left.  There was "some mild 
paravertebral muscle spasm" on the left.  There was 
tenderness to palpation in the midline of the lower back 
region.  Strength was 5/5 in the lower extremities.  The 
veteran had a "satisfactory" heel-to-toe walk and did a 
squat and rise again.  Reflexes were brisk at the knees and 
ankles.  The examiner noted there was "some decreased 
sensation to pinprick" over the anterodistal thigh region, 
bilaterally.  Otherwise, sensation was intact in the 
remainder of the lower extremities.  The examiner stated the 
veteran had pain on all ranges of motion and that pain could 
"further limit functional ability" and cause flare-ups over 
the increased use.  He stated it was not feasible to express 
this in terms of additional limitation of motion.  

A January 2001 VA neurological examination report shows that 
motor examination had no drift.  Strength in the proximal 
lower extremity was 4-/5 and in the distal lower extremities 
was 5-/5.  Sensory examination showed a decreased pinprick 
over the anterolateral thigh area, otherwise, there was no 
significant sensory loss.  Deep tendon reflexes were 2+ and 
symmetric.  

The Board finds that the clinical findings do not establish 
intervertebral disc syndrome that is any more than severe in 
degree.  While there is evidence of muscle spasms 
periodically, there is no competent evidence of demonstrable 
muscle spasm.  While the veteran has some neurologic symptoms 
associated with his lower extremities, there is no evidence 
of absent ankle jerk or other neurological findings that 
would meet the criteria for a 60 percent evaluation.  In 
fact, the neurological examinations have been labeled as 
"unremarkable."  The preponderance of the evidence is 
against a finding that the veteran meets the criteria for an 
evaluation in excess of 40 percent under the former 
Diagnostic Code 5293.

Now considering the amended criteria, the preponderance of 
the evidence is against a finding that the veteran would 
warrant an evaluation in excess of 40 percent.  The Board 
notes that the amended criteria cannot be applied 
retroactively, as there is no provision with the amended 
criteria that specifically states such.  There is one VA 
examination report following the 2002 and 2003 amendments, 
dated January 2005, that the Board will use to determine 
whether the veteran would warrant an increased evaluation 
under the amended criteria.  In the January 2005 examination 
report, the veteran reported he had continued pain in his 
back, which pain would radiate into his lower extremities.  
He described numbness and tingling in the thighs.  He stated 
he had flare-ups of "such intensity" that they would 
"literally incapacitat[e]" him.  The veteran stated he had 
not seen a physician in the last year but that these 
incapacitating episodes occurred every six weeks or so and he 
would be in bed for approximately three to four days.  He 
stated he could not get out of bed during those times and 
would have to wear diapers.  The examiner noted the veteran 
was not wearing a brace or using a cane.  There was no spasm 
in his back.  He had 50 degrees of flexion, 20 degrees of 
extension, 20 degrees of lateral flexion to the right and to 
the left, and 30 degrees of rotation to the right and to the 
left.  There was pain with all ranges of motion.  There was 
no additional limitation of motion after repetitive motion.  
On neurological examination of the lower extremities, there 
were no focal strength deficits.  Reflexes and sensation were 
intact in the lower extremities.  There was some diminished 
sensation over the distal aspect of the anterior thigh 
region, bilaterally.  The examiner stated that while pain 
could further limit functional ability during a flare-up, it 
was not feasible to express this in terms of any additional 
limitation of motion. 

The veteran reported that he would get flare-ups that were 
incapacitating and would occur every six weeks and last three 
to four days.  He also noted he had not seen a physician for 
his back in the last year.  First, the Board notes that the 
regulation defines what an incapacitating episode is, which 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  Thus, based upon the veteran's description of an 
incapacitating episode, he does not meet that criteria.  
However, even if the Board applied the criteria under this 
Diagnostic Code based upon the veteran's description, an 
evaluation in excess of 40 percent would not be warranted.  
Specifically, based upon his history, he would have an 
episode every six weeks, which would last three to four days.  
This would equate to approximately five weeks a year, which 
would fall under the 40 percent evaluation.  See id.

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 40 percent evaluation.  Based upon the veteran's 
limitation of flexion of 50 degrees at the time of the 
January 2005 examination, the veteran's low back syndrome 
would warrant no more than a 20 percent evaluation under 
Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004).  In fact, based upon his combined limitation of 
motion, he would warrant no more than a 10 percent 
evaluation.  See id.  Thus, in order for him to warrant an 
evaluation in excess of 40 percent, the evidence would need 
to establish that the veteran had neurological findings that 
would warrant a 40 percent evaluation.  See 38 C.F.R. § 4.25 
(2004).  The neurological findings associated with the 
veteran's low back syndrome have been reported to be in the 
veteran's lower extremities and only the thigh.  Under the 
Diagnostic Codes 8526, 8527, 8528, 8529, and 8530, which 
address peripheral neuropathy in the upper part of the lower 
extremities, the highest evaluations are 10 percent and 
40 percent.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8526, 
8527, 8528, 8529, 8530 (2004).  

In order to even reach those levels of disability, the 
veteran would need to have complete paralysis in the nerves 
of the lower part of the lower extremities, which is clearly 
not shown by the evidence of record.  The neurological 
findings in the January 2005 examination report are minimal, 
as the examiner stated that while there was diminished 
sensation, there were no focal strength deficits.  Reflexes 
and sensation were, on the whole, intact.  Such findings 
would, in no way, reach the level of a finding of complete 
paralysis of the involved nerve.  Thus, the service-connected 
low back syndrome would not warrant an evaluation in excess 
of 40 percent if the orthopedic symptoms were evaluated 
separately from the neurological symptoms.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (2).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, the veteran is at the maximum evaluation for 
limitation of motion of the lumbar spine.  The veteran's 
strength in the lower extremities has been, at worst, 4-/5.  
On the whole, however, it has been reported as a 5/5.  There 
is no competent evidence of atrophy of the lower extremities.  
The same examiner examined the veteran in 1993, 2001, and 
2005.  In the 2001 and 2005 examination reports, he stated 
that while flare-ups could further limit functional ability, 
it was not feasible to attempt to express this in terms of 
additional limitation of motion, as it could not be done with 
any degree of medical certainty.  In the January 2005 
examination report, he stated that there was no additional 
limitation of motion after repetitive motion.  The Board 
finds that the 40 percent evaluation contemplates the 
veteran's constant pain from his service-connected 
disability, including the exacerbations.  See 38 C.F.R. § 4.1 
(2004).  The Board also finds that the functional impairment 
described in the clinical records is indicative of no more 
than severe functional impairment due to pain or any other 
factor and thus no more than a 40 percent evaluation is 
warranted.  

The Board is aware that in the March 2000 Order, the Court 
noted that the veteran reported he had been told his back was 
broken and thought that such opinion had been based upon VA 
treatment records, which should be obtained.  VA treatment 
records were obtained and associated with the claims file.  
There is no competent evidence in the record that the veteran 
was diagnosed with a broken back.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected disability 
warranted more than a 10 percent evaluation, he was 
subsequently granted a 20 percent evaluation by the RO and a 
40 percent evaluation by the Board.  However, to the extent 
that he has asserted he warrants more than a 40 percent 
evaluation, the objective clinical findings do not support 
his assertions.  The Board accords more probative value to 
the objective clinical findings made by medical professionals 
than to the veteran's statements as to his symptomatology in 
connection with a claim for increased benefits.  The Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected low back syndrome warrants 
any more than a 40 percent evaluation, for the reasons stated 
above, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for the service-connected low 
back syndrome.  The RO addressed this issue in the April 2002 
supplemental statement of the case.  

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 40 percent evaluation for low back 
syndrome are clearly contemplated in the Schedule and that 
the veteran's service-connected disability is not exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria.  The Court determined in its March 2000 Order that 
the Board had failed to provide reasons and bases for its 
failure to address referral of the veteran's claim for an 
extraschedular evaluation.  In an April 2002 supplemental 
statement of the case, the Decision Review Officer explained 
why it was not referring the veteran's claim for an 
extraschedular evaluation.  The Board agrees with the reasons 
and bases provided by the Decision Review Officer.  There, 
the Decision Review Officer stated that while the veteran had 
claimed he had stopped working in 1995 due to the low back 
syndrome, the VA clinical records showed that he was working 
full-time operating his own business.  The Decision Review 
Officer also stated that there was no evidence of frequent 
medical care for the veteran's back condition and noted that 
the veteran had not sought treatment for his back pain in 
over a year, which appears accurate.  Since the April 2002 
supplemental statement of the case, there are essentially no 
VA treatment records addressing the veteran's service-
connected low back syndrome.  At the January 2005 VA 
examination, the veteran stated that he had not seen a doctor 
for his back in one year.  He did, however, state that he had 
stopped working in 1999 because of his back pain.  The Board 
notes that the veteran has other disabilities for which he is 
both service connected and not service connected.  At the 
January 2005 examination, the examiner noted the veteran had 
a continuous tremor and was being evaluated for possible 
Parkinsonism.  

Based upon a thorough review of the evidence associated with 
the veteran's appeal, the Board finds that referral for an 
extraschedular evaluation for the back disorder is not 
warranted.  The evidence does not indicate that the service-
connected disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased evaluation for chronic lumbar syndrome is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


